PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JENTEK Sensors, Inc.
Application No. 16/572,574
Filed: 16 Sep 2019
For: MEASUREMENT SYSTEM AND METHOD OF USE
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED BENEFIT CLAIM” filed on August 12, 2022, which is being treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept the unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of the prior-filed provisional and nonprovisional applications.

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

If the reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of a prior-filed provisional and nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must be accompanied by the following:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claims were due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claims were filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition is accompanied by the references required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed provisional and nonprovisional applications in a corrected application data sheet, a $1050 petition fee, and a statement of unintentional delay. The statement of unintentional delay provided in the petition does not include the language set forth in 37 CFR 1.78(c)(3); however, the Office is construing the statement as meaning “the entire delay between the date the benefit claims were due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claims were filed was unintentional.” If this is an improper interpretation of the statement, petitioner should notify the Office. In addition, petitioner submitted sufficient information surrounding the extended period of delay to support a conclusion that the entire delay was unintentional. 

As the present petition satisfies all the above requirements, the claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of the prior-filed applications are accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claims to the prior filed applications because the petition requirements of 37 CFR 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the benefit claims of the prior-filed applications, accompanies this decision on petition.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        Enclosure:  Corrected Filing Receipt